UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7731



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


COURTNEY FLOYD GREGORY,     a/k/a Bobby Lee
Graves, a/k/a Deangelo      D. Marsh, a/k/a
Marcello N. Williams,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Raymond A. Jackson, District
Judge. (CR-96-22, CA-99-136)


Submitted:   February 22, 2001             Decided:   March 1, 2001


Before WIDENER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Courtney Floyd Gregory, Appellant Pro Se. Michael R. Smythers,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Courtney Floyd Gregory seeks to appeal the district court’s

order denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   United States v. Gregory, Nos. CR-96-22; CA-

99-136 (E.D. Va. Oct. 24, 2000).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2